Title: Craven Peyton to Thomas Jefferson, 26 June 1817 (second letter)
From: Peyton, Craven
To: Jefferson, Thomas


          
            D. Sir.
            Monteagle
June, 26—17
          
          My Son informs me, You propose makeing up An Opinion in a few days, to give You a More Correct Idea of the case I hear e inclose a Coppy of all, the proceeding Testimony &c I assure You it gives me pain to trouble You, it is of such importance to me, & I feal such confidence, in Your Opinion, from that Opinion, my future calculations will be made, from the Maney transactions which has taken place between Us. I feal Confident You will place no Confidence, in C., L., Lewis Deposition, in deed his lettars filed, prove, positively the reverse, togethar with his Deed, I shall always feal the greates pleasure in rendaring You service in Any way within my power, for the trouble I give in this case
          
            with the greatest Esteem
            C. Peyton
          
        